ROSE, Circuit Judge.
The plaintiff in error was defendant below and will be so styled here. His complaint is of the analysis of the evidence made in the charge to the jury. It is true that the learned judge did not, in terms, express any opinion as to the guilt or innocence of the defendant as, with proper reservations and cautions, he might properly have- done. Nevertheless he went far in commenting in what seemed to him to be the relative weight to be given to the testimony of the witnesses for the government and for the defendant. Unquestionably, if the charge had stopped there, as it did not, the present contention of the defendant would have been hard to answer, but the learned judge, in the dosing sentences of his charge, used the dearest and most emphatic language to make it plain to the jury that the sole duty of passing on the facts was with them, and that, if there was any doubt in the ease, the defendant was entitled to an acquittal. Affirmed.